DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 7/20/21, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.  The Examiner notes any reference crossed out has not been considered as its English translation has not been provided.

   2.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mathew (US # 20220076717 A1).

With respect to claim 1, the Mathew reference teaches a memory device comprising: 
a command decoder configured to receive a copy command to copy data stored in a first memory location directly to a second memory location; (see fig. 3a-d, command decoder 312; and paragraph 53, where IO circuitry 304 may be configured to receive commands from the host 204. In an example herein, the commands may be at least one of the BUFF_FILL commands, and the BUFF_COPY commands for performing the data copy operations within the memory device 202 by enabling the movement of the data between the data bus management circuitry 202b and the memory bank 202a without exchanging the data with the host 204; and where IO circuitry 304 further provides the address inputs to the address circuitry 306 and the received commands to the command decoder 312)
a memory array electrically connected to the command decoder and comprising a plurality of memory locations including the first memory location and the second memory location; (paragraph 53, where IO circuitry 304 further provides the address inputs to the address circuitry 306 and the received commands to the command decoder 312; and paragraph 55, where command decoder 312 may also be configured to translate the BUFF_FILL commands/BUFF_COPY commands to READ commands/WRITE commands from the operation codes (op-codes) of the BUFF_FILL and the BUFF_COPY commands, and provide the translated commands to the sense amplifier 302 through the bank/column selection logic 330 or relevant internal circuitry for reading/writing the data from/to the memory bank 202a.)
a data line electrically connected to the memory array and configured to receive, from the first memory location, the data to be transmitted to the second memory location through the same data line; (paragraph 65, where command decoder 312 provides the decoded BUFF_FILL command to the buffer 316; and paragraph 69, where on receiving the data, the WRITE command and the column address, the bank/column selection logic 330 connects the sense amplifier 302 associated with the memory bank 202a to the buffer 316 of the data bus management circuitry 202b to write the received data to the column corresponding to the received column address within the active row of the identified bank ID (i.e. the destination location)) and 
an output buffer configured to store the data received from the first memory location through the data line to be written directly into the second memory location. (paragraph 65, where command decoder 312 provides the decoded BUFF_FILL command to the buffer 316; and paragraph 69, where On receiving the data, the WRITE command and the column address, the bank/column selection logic 330 connects the sense amplifier 302 associated with the memory bank 202a to the buffer 316 of the data bus management circuitry 202b to write the received data to the column corresponding to the received column address within the active row of the identified bank ID (i.e. the destination location))
With respect to claim 2, the Mathew reference teaches the memory device of claim 1, wherein the command decoder comprising a special read input and a special write input as the copy command is determined based on at least a first predetermined binary value received by the special read input and a second predetermined binary value received by the special write input.  (paragraph 53, where IO circuitry 304 may also receive the normal READ or WRITE commands from the host 204 for performing the normal read or write operations. The IO circuitry 304 may also be configured to receive the address inputs with the commands from the host 204. The address inputs may indicate information about the source locations and the destination locations) 

With respect to claim 3, the Mathew reference teaches the memory device of claim 2 further comprising: 
a control logic (paragraph 59, where the command decoder 312, upon the detection of the BUFF_COPY commands, may generate a disabling signal to the gate 318) configured to: 
initiate a normal read procedure in response to receiving an active command and the special read input is not the first predetermined binary value; (paragraph 59, where the command decoder 312, upon the detection of the BUFF_COPY commands, may generate a disabling signal to the gate 318. During the operation of the normal READ commands from the host 204, the gate 318 may be enabled so that data may be delivered to the host 204. In an embodiment, the command decoder 312, upon the detection of the normal READ commands not encoded in the BUFF_FILL command, may generate an enabling signal to the gate 318) and 
initiate a copy procedure corresponding to the copy command in response to receiving the active command and the special read input is the first predetermined binary value. (paragraph 59, where the command decoder 312, upon the detection of the BUFF_COPY commands, may generate a disabling signal to the gate 318. During the operation of the normal READ commands from the host 204, the gate 318 may be enabled so that data may be delivered to the host 204. In an embodiment, the command decoder 312, upon the detection of the normal READ commands not encoded in the BUFF_FILL command, may generate an enabling signal to the gate 318)

With respect to claim 4, the Mathew reference teaches the memory device of claim 3, wherein the copy procedure corresponding to the copy command comprises the normal read procedure and a normal write procedure, wherein the normal read procedure comprises reading from the first memory location and the normal write procedure comprises writing into the second memory location.  (paragraph 46, where the BUFF_FILL command may be a command in which a normal READ command (that is defined in the standard specification) is encoded with additional information necessary to perform the BUFF_FILL command; and paragraph 47, where  the BUFF_COPY command may be a command in which a normal WRITE command (that is defined in the standard specification) is encoded with additional information necessary to perform the normal WRITE command)

With respect to claim 5, the Mathew reference teaches the memory device of claim 2, wherein output buffer comprises a first interface connected to the data line and a second interface connected to a read driver as the data is received by the output buffer in response to the special read input receiving the first predetermined binary value.  (paragraph 54, where address circuitry 306 may be configured to selectively route the received address inputs to at least one of the row address circuitry 308 and the column address circuitry 310 for reading/writing the data from/to the memory bank 202a. The address circuitry 306 provides the received row addresses to the row address circuitry 308, which further provides the row addresses to the memory bank 202a associated with the received bank IDs, so that the corresponding rows/word lines are activated to access/write the data and the sense amplifier 302 connected to the activated rows may be enabled)

With respect to claim 6, the Mathew reference teaches the memory device of claim 5, wherein the output buffer is configured to store the data received from the first memory location through the data line to be written into the second memory location comprising: the control logic is configured to control the output buffer to output the data directly back to the data line to be written into the second memory location instead of being received by the external controller in response to the special write input receiving the second predetermined binary value. (paragraph 53, where the commands may be at least one of the BUFF_FILL commands, and the BUFF_COPY commands for performing the data copy operations within the memory device 202 by enabling the movement of the data between the data bus management circuitry 202b and the memory bank 202a without exchanging the data with the host 204)

With respect to claim 7, the Mathew reference teaches the memory device of claim 1 further comprising: an input buffer which comprises a first interface connected to the data line, a second interface connected to a write driver, and a third interface connected to the output buffer.  (see fig. 3a-d; and paragraphs 90-91)

With respect to claim 8, the Mathew reference teaches the memory device of claim 7, wherein the output buffer is configured to store the data received from the first memory location through the data line to be written into the second memory location comprising: the control logic is configured to control the input buffer to receive the data transferred from the output buffer directly through the third interface and to output the data to the data line to be written into the second memory location without transmitting the data to an external controller.  (paragraph 46, where the BUFF_FILL command may be a command in which a normal READ command (that is defined in the standard specification) is encoded with additional information necessary to perform the BUFF_FILL command; and paragraph 47, where  the BUFF_COPY command may be a command in which a normal WRITE command (that is defined in the standard specification) is encoded with additional information necessary to perform the normal WRITE command; and paragraph 53, where the commands may be at least one of the BUFF_FILL commands, and the BUFF_COPY commands for performing the data copy operations within the memory device 202 by enabling the movement of the data between the data bus management circuitry 202b and the memory bank 202a without exchanging the data with the host 204)

Claims 9-16 are the method implementation of claims 1-8, and rejected under the same rationale as above. 

Claims 17-20 are the electronic device implementation of claims 1-8, and rejected under the same rationale as above.  The Examiner notes the Mathew reference discusses a ‘controller’ as shown in fig. 3a-d and corresponding sections. 

   3.   RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant's art and those arts considered reasonably pertinent to applicant's disclosure.  See MPEP 707.05(c).
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references include:
Song (US 20210209022), which teaches a processing-in-memory (PIM) device includes a plurality of first storage regions, a second storage region, and a column control circuit. The second storage region is coupled to each of the plurality of first storage regions through a data transmission line. The column control circuit generates a memory read control signal for reading data stored in an initially selected storage region of the plurality of first storage regions and a buffer write control signal for writing the data read from the initially selected storage region to the second storage region. The column control circuit generates a global buffer read control signal for reading the data written to the second storage region and a memory write control signal for writing the data read from the second storage region to a subsequently selected storage region of the plurality of first storage regions;
Bodas (US 20040117600), which teaches a processor that natively executes lookup instructions. The lookup instruction is decoded to determine which general-purpose register (GPR) contains a pointer to a lookup key in a buffer. A variable-length key is read from the buffer and hashed to generate an index into a first-level cache and a hashed tag. An address of a bucket of entries for the index is generated and tags from these entries are read and compared to the hashed tag. When an entry matches the hashed tag, a second-level entry is read. A stored key from the second-level entry is compared to the input key to determine a match. The addresses of the matching second-level and first-level entries are written to GPR's specified by operands decoded from the lookup instruction. When the key or entry data is long, the second-level entry also contains a pointer to a key extension or data extension in a third-level cache; and
Sakamoto (US 20030107753), which teaches efficiently encoding an image. To this end, for example, an image undergoes a color reduction process using a dither matrix with a predetermined size. A print control command is output. A compression parameter designation command that designates an up copy vertical offset value (a value according to the matrix size), a near left copy horizontal offset value (a value according to the matrix size), and a far left copy horizontal offset value (a value according to the period of background patterns), which are used in encoding, is output. Image data is encoded according to an encoding sequence.



   4.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137